DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent #10789460 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Specification:
Page 11, line 5, place the angle bracket (i.e., <>) around the https link, 
--<https://en.wikipedia.org/wiki/Deep_learning#Deep_neural_networks>--
Page 13, line 11, place the angle bracket (i.e., <>) around the https link, 
--<https://en.wikipedia.org/wiki/Stochastic_gradient_descent>--

Allowable Subject Matter
Claims 1-32 are allowed.

The following is an examiner's statement of reasons for allowance: 
Prior art of record fails to teach a combination of elements including 
mapping each word into a vector such that each existing document is represented by a sequence of vectors and each sentence and/or paragraph in each existing document is represented by a subsequence of vectors comprising a subset of the sequence of vectors; applying data augmentation comprising changing an order of the subsequences in order to create additional documents represented by the subsequences; training a deep neural network using the subsequences that represent the existing documents and the subsequences that represent the additional documents; classifying new documents using a trained deep neural network; and outputting a relevant document using the trained deep neural network as recited in independent claims 1 and 17.

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESLIE WONG/Primary Examiner, Art Unit 2164